Loan #: Text
                                                                         AVM Insight
39 BUCKBERG MOUNTAIN RD
                                                                                                                                 AVM Estimated
TOMKINS COVE, NY 10986                                                                                                            Market Value                         $249,600
Valuation Details                                                                                                                                    AVM Report # 211084162
       Order Date                      Conf Score                   Low Market Value                       Estimated Market Value                          High Market Value
        10/22/2018                             82                            $199,700                                 $249,600                                       $299,500

Subject Property Information
Bed/Bath/Ttl               2/2.0/0                      Design Style                    2S                               Assessed Value/Year $29,750/2017
Living Area                1,097                        Property Type                   DSF                              Land Value                        $3,100
Lot Size                   0.13/5,663                   No. Stories                     2.0                              Imprvmnts Value/%                 $26,650/89.6%
Year Built                 1910                         Garage                          D                                APN                               3928001003164
Current Owner                                           Bsmnt/Fin. Area                 0/0                              County                            ROCKLAND
 JAMES J MUTINSKY JR & COLLEEN MUTINSKY                                                                                  Census                            36087010101
Misc                       Pool: false, Fireplace: 0, Legal Desc: 18/19

Subject Sales History
  #             Sale Date                           Sale Price                          Sale Type                                             Buyer/Seller
   1           11/23/2004                            $283,500

Neighborhood Sales
  # Address                                                    Dist            Price                     Date             Bed/Ba/Ttl Sqft                      Lot Size             Year
   1 290 ROUTE 210                                             1.85            $224,000                10/02/2018                2/1.0/0         1,224          1.40/60,984            1958
   2 25 WAYNE AVE                                              0.36            $239,000                01/29/2018                3/2.0/0         1,424          0.27/11,761
   3 15 BAYVIEW DR                                             1.24            $258,500                12/14/2017                3/1.0/0         1,080          0.23/10,019            1961
   4 10 ETHAN ALLEN DR                                         1.30            $255,000                05/22/2017                3/1.0/0         1,080            0.17/7,405           1950
   5 7 TERMASEN DR                                             0.69            $308,000                08/06/2018                3/2.0/0         1,125          0.32/13,939            1966
   6 19 MILLER DR                                              0.93            $270,000                11/17/2017                3/1.0/0         1,040          0.23/10,019            1960
   7 33 ADAMS DR                                               0.45            $296,625                09/10/2018                3/1.0/0         1,272          0.36/15,682            1971
   8 31 MINERICK DR                                            1.69            $263,000                06/08/2017                2/1.0/0         1,267            0.13/5,663           1955
   9 16 BAYVIEW DR                                             1.21            $280,000                12/21/2017                3/1.0/0         1,080          0.25/10,890            1961
 10 457 N LIBERTY DR                                           0.80            $210,000                04/10/2018                1/1.0/0         1,596          0.52/22,651            1927
 11 12 ANN AVE                                                 1.02            $203,000                10/11/2017                3/1.0/0         1,176          0.40/17,424            1971
 12 95 THIELLS RD                                              1.63            $257,500                08/25/2017                2/1.0/0         1,556          1.68/73,181            1938
 13 11 ROOSEVELT PL                                            1.26            $201,000                09/20/2018                4/2.0/0         1,176            0.15/6,534           1997
 14 6 BEECH DR                                                 1.99            $269,000                05/11/2018                3/1.0/0         1,196          0.27/11,761            1964
 15 22 CLARK RD                                                1.87            $231,000                03/09/2018                1/1.0/0            870           0.15/6,534           1952
 16 136 N LIBERTY DR                                           0.94            $280,000                11/13/2017                3/2.0/0         1,404          0.65/28,314            1899
 17 9 BENDER CT                                                1.50            $280,000                10/13/2017                4/1.0/0         1,296          0.40/17,424            1957
 18 31 PARK RD                                                 0.96            $235,000                12/13/2017                3/1.0/0         1,200          0.31/13,504            1971
 19 9 CHESTNUT ST                                              0.98            $305,000                05/15/2018                3/1.0/0         1,600            0.14/6,098           1950
 20 17 CLARK RD                                                1.88            $220,000                07/27/2017                2/1.0/0            744           0.14/6,098           1953

DISCLAIMER: VALUES ARE PROVIDED "AS IS" AND ALL USES ARE AT THE USER'S SOLE RISK. ALL WARRANTIES CONCERNING THE VALUES AND ALL UNDERLYING DATA AND
PROCESSES, BOTH EXPRESSED AND IMPLIED, ARE EXPRESSLY EXCLUDED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY, ACCURACY, OR
FITNESS FOR A PARTICULAR PURPOSE. The value was generated by Provider's or a Third-Party Provider's proprietary automated property valuation product, and any value is an estimated
market value, calculated using various models and techniques proprietary to Provider or Third-Party Provider. The property value provided herein is not an appraisal and was not prepared by a
certified or licensed appraiser. A lender may have used a different property value to make a credit decision. Values may not be used to reverse engineer or attempt to reverse engineer the
models used to generate the values or to create any database or product. Pursuant to the compliance requirements as provided in the Equal Credit Opportunity Act ("ECOA") or as otherwise
reasonably required for regulatory compliance purposes, a copy of this report and the values provided herein may be provided to consumers. If you have questions regarding this information,
please contact your financial institution.
